         Case 1:18-cv-10225-MLW Document 317 Filed 07/30/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
                                                  No. 1:18-cv-10225-MLW
similarly situated,                      )
                                         )
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
Kevin McAleenan, et al.,                 )
                                         )
                Defendants-Respondents.  )
                                         )



           RESPONDENTS’ ASSENTED TO MOTION TO FILE UNDER SEAL

       Respondents hereby move the Court, pursuant to Federal Rule of Civil Procedure 26(c),

Local Rule 7.2, and the July 19, 2018 Protective Order entered by the Court (ECF No. 119), for an

Order permitting Respondents to file the Respondents’ Response to Petitioners’ Motion for Order

to Show Cause, the chart included in Exhibit B, and the Declaration of Deputy Field Office

Director Todd Lyons (collectively, the “Response”) under seal. Pursuant to Local Rule 7.1,

Counsel for Respondents have consulted with Counsel for Petitioners who has consented to the

relief requested herein.

       Respondents seek leave requesting to file the Response under seal because it includes and

makes reference to the names and alien numbers of class members that are currently marked by

Respondents as Confidential Information under the Protective Order (ECF No. 119). 1 Thus, such



1
 Respondents will file a copy for the public record with the names and alien numbers of class
members redacted.
        Case 1:18-cv-10225-MLW Document 317 Filed 07/30/19 Page 2 of 3



confidential material must be filed under seal. Accordingly, Respondents request that the Court

enter an rrder granting them the right to file the Response under seal.




Respectfully submitted,


JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

ELIANIS N. PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents
        Case 1:18-cv-10225-MLW Document 317 Filed 07/30/19 Page 3 of 3



                              LOCAL RULE 7.1 CERTIFICATION
       Pursuant to Local Rule 7.1, counsel for Respondents conferred with counsel for
   Petitioners, who assent to the relief sought in this motion.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
                                                     Trial Attorney




                                      CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.


                                                             /s/ Mary L. Larakers
                                                             Mary L. Larakers
               Dated: July 30, 2019                          Trial Attorney
